



Exhibit 10.58


ADVANCE AUTO PARTS, INC.


SPECIAL PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT


THIS CERTIFIES THAT Advance Auto Parts, Inc. (the “Company”) has on the Grant
Date specified below granted to Reuben E. Slone (the “Participant”) an award of
Performance-based Restricted Stock Units (“PSUs”) representing the right to
receive a like number of shares of Advance Auto Parts, Inc. common stock, $.0001
par value per share (“Common Stock”), as indicated in the terms outlined below,
subject to certain restrictions and conditions contained in this Award Agreement
(“Agreement”) and the Advance Auto Parts, Inc. 2014 Long-Term Incentive Plan
(the “Plan”). In the event of any conflict between the terms of the Plan and
this Award Agreement, the terms of the Plan shall govern. Any terms not defined
herein shall have the meaning set forth in the Plan.
* * * * *
1.
Grant of PSUs: As specified below, on the Award Date the following award of PSUs
(at Target Level) (the “Target Award”) has been granted to the Participant:



Award Date
Number of PSUs Granted (at Target Level)
Performance Vesting Date
November 19, 2018
2813
November 19, 2022



2.
Vesting. Vesting is subject to the remaining provisions of this award:

The Participant’s PSUs may vest, in an amount up to the maximum vesting PSUs
(defined below) on the Performance Vesting Date, subject to continued employment
or other association with the Company through that date and except as otherwise
provided in Section 3 of this Agreement. The number of PSUs that may vest will
be determined in accordance with the following rules, subject to certification
by the Committee of the Company’s Enterprise Operating Margin for the Company’s
Fiscal Year 2021 (the “Performance Period”). The Company’s Enterprise Operating
Margin shall be calculated as a percentage by dividing the Company’s Operating
Income (as determined in accordance with GAAP) by total revenues less
transaction-based expenses for the Performance Period.


A designated portion of the Participant’s PSUs may vest based upon the Company’s
Enterprise Operating Margin performance, according to the schedule established
by the Committee as shown in Exhibit 1 to this Agreement. If the Company
achieves target level performance, the payout amount shall be the Number of
Shares to Vest (at Target Level) listed in Section 1 of this Agreement. Payout
amounts based on performance results between the threshold and maximum levels
will be determined using straight line interpolation between specified points of
performance. If the Company’s Enterprise Operating Margin during the Performance
Period is less than the threshold level of Enterprise Operating Margin set forth
in Exhibit 1 to this Agreement, no PSUs will vest.


The Participant’s “Maximum Vesting PSUs” is 150% of the number of PSUs indicated
above in the box labeled “Number of PSUs to Vest (at Target Level).”


3.
Termination of Service. Except as provided in this Section 3, if, prior to the
Performance Vesting Date, the Participant’s employment or other association with
the Company and its Affiliates ends for any reason, the Participant’s rights to
unvested PSUs shall be immediately and irrevocably forfeited, except as follows:

a.
Disability: if termination of employment or other affiliation is on account of
Disability, then the Participant’s PSUs will vest on the Performance Vesting
Date on a pro-rata basis for the number of full months worked during the
applicable Performance Period and based on the actual level of achievement of
the Performance criteria set forth in this Agreement. For the purposes of this
Award, “Disability” is defined as having become disabled within the meaning of
Section 22 (e) (3) of the Internal Revenue Code (or, if applicable, as defined
in your Employment Agreement with the Company in effect as of the date of this
Award Agreement).






--------------------------------------------------------------------------------







b.
Death: If termination of employment or other affiliation is on the account of
the Participant’s death, then PSUs will vest on the Performance Vesting Date on
a pro-rata basis for the number of full months worked during the applicable
Performance Period and based on the actual level of achievement of the
Performance criteria set forth in this Agreement.

c.
Termination by the Company other than for Due Cause or Resignation from
Employment for Good Reason. If your employment or other association is
terminated prior to the Performance Vesting Date by the Company other than for
Due Cause, or by you for Good Reason, as those terms are defined in your
Employment Agreement, your PSUs will vest on the Performance Vesting Date on a
pro-rata basis for the number of full months worked during the applicable
Performance Period and in accordance with the Performance criteria set forth in
this Agreement.

d.
Notwithstanding any contrary provision of this Award Agreement, the Company may
cancel this Award at any time on ninety (90) days prior notice to you in
response to actions taken by you that could be considered detrimental to the
Company or any of its Affiliates. Whether any of your actions could be
considered detrimental will be determined by the Committee in its sole
discretion.



4.
Change in Control: Upon a Change in Control, the Company will determine the
number of PSUs that are earned based on the actual level of achievement of the
Performance criteria outlined in this Agreement through the Change in Control
date and any portion of the PSUs not earned will be forfeited. Following this
determination, the earned PSUs will vest based on the Participant’s continued
service with the Company through the original Performance Vesting Date in the
event the successor organization assumes, converts or replaces the awards. Any
portion of the Participant’s earned PSUs (as determined pursuant to this Section
4) that have not yet vested will vest immediately:



a.
on the Change in Control date in the event that the successor organization does
not assume, convert, or replace the awards; or

b.
upon the termination of the Participant’s employment or other association with
the Company in the event that the successor organization assumes, converts or
replaces the awards, and the Participant’s employment or other association with
the Company is terminated by the Company without Cause or by the Participant for
Good Reason as those terms are defined in the Participant’s Employment
Agreement, within 24 months following the Change in Control date.  



5.
Non-Transferability of Award. Until shares are issued with respect to PSUs that
vest, they may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of or encumbered. No attempt to transfer unvested PSUs,
whether voluntary or involuntary, by operation of law or otherwise, shall vest
the transferee with any interest or right in or with respect to the shares.
Notwithstanding the foregoing, you may, in the manner established by the
Committee, designate a beneficiary or beneficiaries to exercise your rights to
receive any property distributable with respect to the PSUs upon your death.



6.
No Rights as a Stockholder. You shall have no rights of a shareholder of the
Common Stock on and after the Grant Date and until the date on which the Shares
are issued in accordance with Section 7 of this Agreement. Except as may be
provided under Section 8 of the Plan, the Company will make no adjustment for
dividends (ordinary or extraordinary and whether in cash, securities or other
property) or distributions of other rights for which the record date is prior to
the Performance Vesting Date of a PSU.



7.
Issuing shares. Upon any of the PSUs vesting and payment of the applicable
withholding taxes pursuant to Section 11 of this Agreement, the Company shall
cause the shares of Common Stock to be issued in book-entry form, registered in
your name, within thirty (30) days following the date on which any of the PSUs
vest pursuant to Section 1 or Section 2 but no later than March 15, 2023.



8.
Notices. Except as otherwise provided herein, all notices, requests, demands,
and other communications under this Award Agreement shall be in writing, and if
by telecopy, shall be deemed to have been validly served, given, or delivered
when sent, or if by personal delivery or messenger or courier service, shall be
deemed to have been validly served, given, or delivered upon actual delivery
(but in no event may notice be given by deposit in the United States mail), at
the following addresses and facsimile numbers (or such other address(es) and
facsimile numbers a party may designate for itself by like notice):



2

--------------------------------------------------------------------------------







a.
If to the Company: Advance Auto Parts, Inc. located at 5008 Airport Road,
Roanoke, Virginia, 24012, Attention: General Counsel or by facsimile at (xxx)
xxx-xxxx;

With copy to: Advance Auto Parts, Inc. located at 2635 East Millbrook Road,
Raleigh, North Carolina, 27604, Attention: Vice President, Total Rewards or by
facsimile at (xxx) xxx-xxxx;
b.If to you, the Participant, to your home address on record with the Company or
your business address at the Company.


9.
Non-Competition: Participant acknowledges and agrees that the Company is engaged
in a highly competitive business, and that by virtue of Participant’s position
and responsibilities as an employee of the Company and Participant’s access to
Confidential Information, engaging in a business that is directly competitive
with the Company will cause it great and irreparable harm. Accordingly,
Participant agrees that for a period of one (1) year after separation of his/her
employment with the Company, whether such separation is voluntary or
involuntary, Participant shall not, on his/her own behalf or on another’s
behalf, (a) accept employment by or provide services for a Restricted Company,
as that term is defined in Participant’s applicable Loyalty Agreement or
Employment Agreement, in any capacity, role or position with substantially the
same or similar duties as Participant performed during Participant’s employment
with the Company; (b)  provide services, including consulting or contractor
services for or on behalf of a Restricted Company , as that term is defined in
Participant’s applicable Loyalty Agreement or Employment Agreement, which are
the same or substantially similar as the duties Participant performed during
Participant’s employment with the Company; or (c) provide services, including
consulting or contractor services which would be directly or indirectly
competitive with the Company. Participant understands that the business of the
Company and Participant’s responsibilities on behalf of the Company have been
nationwide and companywide in scope.  Accordingly, Participant agrees that this
restriction will apply anywhere within the United States, including its
territories and possessions, including but not limited to, Puerto Rico and the
Virgin Islands, and Canada, including its territories and possessions.  In the
event this territory is determined by a court of competent jurisdiction to be
overbroad, the Territory may be reduced to any combination of the following
which the Court deems reasonable:  The Continental United States; The states of:
Alabama, Alaska, Arizona, Arkansas, Colorado, Connecticut, Delaware, Florida,
Georgia, Hawaii, Idaho, Illinois, Indiana, Iowa, Kansas, Kentucky, Louisiana,
Maine, Maryland, Massachusetts, Michigan, Minnesota, Mississippi, Missouri,
Montana, Nebraska, Nevada, New Hampshire, New Jersey, New Mexico, New York,
North Carolina, North Dakota, Ohio, Oklahoma, Oregon, Pennsylvania, Puerto Rico,
Rhode Island, South Carolina, South Dakota, Tennessee, Texas, Utah, Vermont,
Virginia, Washington, West Virginia, Wisconsin, and Wyoming. 



a.
For purposes of this Agreement, “Confidential Information” means any proprietary
information prepared or maintained in any format, including personnel
information or data of Advance, technical data, trade secrets or know-how in
which Advance or its Related Entities have an interest, including, but not
limited to, business records, contracts, research, product or service plans,
products, services, customer lists and customers (including, but not limited to,
vendors to Advance or its Related Entities on whom Employee called, with whom
Employee dealt or with whom Employee became acquainted during the term of
Employee’s employment), pricing data, costs, markets, expansion plans,
summaries, marketing and other business strategies, software, developments,
inventions, processes, formulas, technology, designs, drawings, engineering,
hardware configuration or marketing, financial or other business information
obtained by Employee or disclosed to Employee by Advance or its Related Entities
or any other person or entity during the term of Employee’s employment with
Advance either directly or indirectly electronically, in writing, orally, by
drawings, by observation of services, systems or other aspects of the business
of Advance or its Related Entities or otherwise.  Confidential Information does
not include information that: (A) was available to the public prior to the time
of disclosure; or (B) becomes available to the public through no act or omission
of Employee.

b.
Nothing in this Award Agreement shall prohibit or restrict Participant from
lawfully (A) initiating communications directly with, cooperating with,
providing information to, causing information to be provided to, or otherwise
assisting in an investigation by other governmental or regulatory agency,
entity, or official(s) or self-regulatory organization (collectively,
“Governmental Authorities”) regarding a possible violation of any law, rule, or
regulation; (B) responding to any inquiry or legal process directed to you
individually (and not directed to the Company and/or its subsidiaries) from any
such Governmental Authorities, including an inquiry about the existence of this
Agreement or its underlying facts or circumstances; (C) testifying,
participating or otherwise assisting in an action or proceeding by any such
Governmental Authorities relating to a possible violation of law; or (D) making
any other disclosures that are protected under the whistleblower provisions of
any applicable law, rule, or regulation. Additionally, pursuant to the federal



3

--------------------------------------------------------------------------------





Defend Trade Secrets Act of 2016, Employee shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that: (A) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made to Employee’s attorney in relation to a lawsuit for
retaliation against Employee for reporting a suspected violation of law; or (C)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal.  Nor does this Agreement require Employee to
obtain prior authorization from the Company before engaging in any conduct
described in this paragraph, or to notify the Company that Employee has engaged
in any such conduct. Additionally, nothing in this Award Agreement shall
prohibit or restrict Participant from providing legal representation, engaging
in the practice of law or any communication or contact with Participant,
regardless of who initiates it, regarding any legal representation or the
practice of law. 
c.
In the event that Participant violates any of the terms of this Section 10,
Participant understands and agrees that in addition to the Company’s rights to
obtain injunctive relief and damages for such violation, Participant shall
return to the Company any shares of Common Stock received by Participant or
Participant’s personal representative that vested on or after any such violation
and pay to the Company in cash the amount of any proceeds received by
Participant or Participant’s personal representative from the disposition or
transfer of any such stock, and Participant’s unvested PSUs shall be immediately
and irrevocably forfeited.



10.
Confidentiality: Due to the confidential information contained in this
Agreement, including long-term performance measures, the Participant agrees not
to disclose the terms of this Agreement to anyone other than the members of the
Participant’s immediate family, Participant’s legal counsel, Participant’s
accountant(s) or tax advisor(s), and/or Participant’s financial advisor(s), or
as otherwise provided in Section 9 of this Agreement. Should the details of this
agreement be shared with the aforementioned, it shall be on a confidential
basis.



11.
Income Tax Matters.

a.
The Company makes no representation or warranty as to the tax treatment of your
receipt or vesting of the PSUs or upon your sale or other disposition of the
shares received following vesting of your Performance-based RSUs. You should
rely on your own tax advisors for such advice. The Company may take such action
as it deems appropriate to ensure that all applicable federal or state payroll,
withholding, income or other taxes (which are your sole and absolute
responsibility) are withheld or collected from you at the time of vesting to
comply with all applicable federal or state income tax laws or regulations. The
Company will inform you of alternative methods to settle any applicable taxes
due prior to the first vesting date of your Award.

b.
For the purpose of determining when shares otherwise issuable on account of your
termination of employment or other association with Company will be issued,
“termination of employment” or words of similar import, as used in this Award
Agreement, shall mean the date as of which the Company and you reasonably
anticipate that no further services will be performed by you, and shall be
construed as the date that you first incur a “separation from service” for
purposes of Section 409A of the Code on or following termination of employment
or other association with the Company. Furthermore, if you are a “specified
employee” of a public company as determined pursuant to Section 409A of the Code
as of your termination of employment or other association with the Company, then
any shares otherwise issuable on account of your termination of employment or
other association with the Company that constitute deferred compensation within
the meaning of Section 409A of the Code and that are otherwise payable during
the first six months following your termination of employment or other
association with the Company shall be issued to you on the earlier of (1) the
date of your death and (2) the first business day of the seventh calendar month
immediately following the month in which your termination of employment or other
association with the Company occurs.





12.
Miscellaneous.

a.
This Award is made under the provisions of the Plan and shall be interpreted in
a manner consistent with the Plan. To the extent that any provision in this
Award Agreement is inconsistent with the Plan, the provisions of the Plan shall



4

--------------------------------------------------------------------------------





control. The interpretation of the Committee of any provision of the Plan, the
PSUs or this Award, and any determination with respect thereto or hereto by the
Committee, shall be binding on all parties. Notwithstanding anything herein to
the contrary, this Award Agreement is intended to be interpreted and operated so
that the payment of the benefits set forth herein either shall either be exempt
from the requirements of Section 409A of the Internal Revenue Code of 1986
(“Code”) pursuant to the short-term deferral exception thereto; provided however
that in no event shall the Company be liable to the Participant for or with
respect to any taxes, penalties or interest which may be imposed upon the
Participant pursuant to Code Section 409A. To the extent that any Award granted
by the Company is subject to Code Section 409A, such Award shall be subject to
the terms and conditions that comply with the requirements of Code Section 409A
to avoid adverse tax consequences under Code Section 409A.
b.
Nothing contained in this Award Agreement shall confer, intends to confer or
imply any rights to an employment relationship or rights to a continued
employment relationship with the Company or any Affiliate in your favor or limit
the ability of the Company or an Affiliate, as the case may be, to terminate,
with or without cause, in its sole and absolute discretion, your employment
relationship with the Company or such Affiliate, subject to the terms of any
written employment agreement to which you are a party.

c.
Neither the Plan nor this Award shall create or be construed to create a trust
or separate fund of any kind or a fiduciary relationship between the Company or
any Affiliate and you or any other person. To the extent that any person
acquires a right to receive payments from the Company or any Affiliate pursuant
to an Award, such right shall be no greater than the right of any unsecured
creditor of the Company or any Affiliate.

d.
The Company shall not be required to deliver any shares of Common Stock until
the requirements of any federal or state securities laws, rules or regulations
or other laws or rules (including the rules of any securities exchange) as may
be determined by the Company to be applicable are satisfied.

e.
An original record of this Award and all the terms hereof, executed by the
Company, is held on file by the Company. To the extent there is any conflict
between the terms contained in this Award Agreement and the terms contained in
the original held by the Company, the terms of the original held by the Company
shall control.

f.
If any provision in this Award Agreement is determined to be invalid, void or
unenforceable by the decision of any court of competent jurisdiction, which
determination is not appealed or appealable for any reason whatsoever, the
provision in question shall not be deemed to affect or impair the validity or
enforceability of any other provision of this Award Agreement and such invalid
or unenforceable provision or portion thereof shall be severed from the
remainder of this Award Agreement.

g.
For any Participant who is an Executive Officer of the Company as defined in the
Company’s Incentive Compensation Clawback Policy (“Clawback Policy”), this Award
shall be subject to the Clawback Policy as such policy shall be adopted, and
from time to time amended, by the Board or the Compensation Committee.

h.
This Award is intended to be consistent with your Employment Agreement as in
effect on the date first written above. However, to the extent that any
provision of this Award Agreement is inconsistent with the terms of your
Employment Agreement as in effect on the date first written above, the
provisions of this Award Agreement shall control with respect to this Award.

In Witness Whereof, this Award Agreement has been executed by the Company as of
the date first above written.
ADVANCE AUTO PARTS, INC.
By: ____________________
Natalie Schechtman
Executive Vice President, Human Resources
Accepted and agreed, including specifically but without limitation as to the
treatment of this Award in accordance with the terms of the Plan and this Award
notwithstanding any terms of an Employment/ Loyalty Agreement between the
Company and the undersigned to the contrary:
By:
    ____________________                         ___________________    
Electronic Signature                Acceptance Date




5